Citation Nr: 1027263	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  03-14 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in June 2007 for further development.  


FINDING OF FACT

The Veteran did not participate in combat, and a claimed stressor 
has not been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303. 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated July 2002.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claim for service 
connection was denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the 
Board notes that the RO issued a letter to the Veteran in March 
2006 that fully complied with Dingess/Hartman.  

In claims for service connection for PTSD based on personal 
assault, VA has established special procedures for evidentiary 
development.  Patton v. West, 12 Vet.App. 272, 277 (1999).  These 
procedures, which became effective in February 1996, take into 
account the fact that since personal assault is an extremely 
sensitive issue, many incidents of personal assault are not 
officially reported, and victims of this type of in- service 
trauma may find it difficult to produce evidence to support the 
occurrence of the stressor.  These procedures thus acknowledge 
the difficulty claimants face in establishing the occurrence of 
the stressor through standard evidence, and the need for 
development of alternate sources of evidence.  See VA 
Adjudication Procedure Manual M21-1 (hereinafter M21-1), Part 
III, paragraph 5.14c (Feb. 20, 1996) (substantially enlarging on 
the former Manual M21-1, Part III, paragraph 7.47c(2) (Oct. 11, 
1995)).  Alternate sources that may provide credible evidence of 
an in-service personal assault include medical or counseling 
treatment records following the incident, military or civilian 
police reports, reports from crisis intervention or other 
emergency centers, statements from confidants or family, copies 
of diaries or journals, or behavior changes documented or 
observed at the time of the incident, such as obsessive behavior 
at the time of the incident, pregnancy tests, increased interest 
in test for sexually transmitted diseases, termination of primary 
relationships, or alcohol and drug abuse.  Evidence that 
documents any such behavioral changes may require interpretation 
by a VA neuropsychiatric physician to determine whether such 
evidence bears a relationship to the medical diagnoses.  See M21-
1, Part III, para. 5.14(c)(9).

Furthermore, these provisions recognize that the standard PTSD 
stressor letter may be inappropriate for this type of PTSD claim, 
and thus state that if the claimed stressful incident is a 
personal assault, a stressor development letter specifically 
tailored for personal assault cases should be sent to such 
Veterans.  See M21-1, Part III, para. 5.14(c)(6).

In addition, the Court in Patton stated that in two places M21-1, 
Part III, para. 5.14(c)(3) and (9), appeared improperly to 
require that the existence of an in-service stressor be shown by 
"the preponderance of the evidence" and held that any such 
requirement was inconsistent with the benefit of the doubt 
doctrine found in 38 U.S.C. § 5107(b).  Therefore, the evidence 
need only be in relative equipoise to prevail on the question of 
the existence of the stressor.

Finally, effective March 7, 2002, VA amended the regulations 
concerning the evidence necessary to establish the occurrence of 
a stressor in claims for service connection for PTSD resulting 
from personal assault.  These new regulations partially divided 
and expanded 38 C.F.R. § 3.304(f), and require that VA not deny 
such claims without: (1) first advising claimants that evidence 
from sources other than a claimant's service treatment records, 
including evidence of behavior changes, may constitute supporting 
evidence of the stressor; and (2) allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  38 C.F.R. § 3.304(f)(3).

Specifically, this regulation provides the following guidance:  
If a post-traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3).  The record shows that the Veteran was 
advised of these provisions via a November 2005 letter with a 
PTSD: Personal Assault enclosure.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant 
in obtaining evidence; afforded the Veteran psychiatric 
examinations in September 2002, August 2003 and January 2010; 
obtained medical opinions as to the etiology and severity of the 
disability; and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file; and the appellant has not 
contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's 
who have served 90 days or more of active service during a war 
period or after December 31, 1946, certain chronic disabilities, 
such as psychiatric disabilities (psychoses), are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth Edition 
(DSM-IV).  A diagnosis of PTSD which is based on an examination 
which relied upon an unverified history is inadequate.  See West 
v. Brown, 7 Vet. App. 70, 77-78 (1994).

The Veteran has admitted (at a January 2010 VA examination) that 
he has no combat medals or other evidence that would accommodate 
a presumption of combat.  As it is not shown that the Veteran 
engaged in combat, his unsupported assertions of service 
stressors are not sufficient to establish the occurrence of such 
events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" means 
that "the Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet.App. 163 (1996).

The Veteran has alleged several stressors that he believes 
contributed to his PTSD.  In an August 1989 Statement in Support 
of the Claim (VA Form 21-4138), he stated that he was on a convoy 
on Highway QL 1.  His unit picked up some men from the 101st 
Infantry.  The man sitting next to the Veteran was hit in the 
right side of the head by a sniper and fell onto the Veteran.  
The Veteran stated that he believed the man's name was David 
Taylor and that the incident occurred in approximately August 
1970.  Pursuant to the Board's Remand, the RO attempted to 
confirm this stressor with the U.S. Army and Joint Services 
Records Research Center (JSRRC).  The JSRRC verified that the 
528th Quartermaster Company Petroleum Supply deployed to Phu Bai 
Quang Tri Province in July 1969.  It was assigned to 2nd 
Maintenance Battalion under the 26th General Support Group which 
supported the 101st Airborne Division.  The history also verified 
that the 528th Support Platoons were widely dispersed throughout 
the Northern Military Region One at Phu Bai, Gia Le, and Hue in 
Thua Thien Province and Quang Tri and Colco Island in Quang Tri 
Province.  The History revealed that the unit convoyed through 
the treacherous Hoi Van Pass to bring fuel back from Da Nang, 
Quang Nam Province during the monsoon season of 1970.  However, 
no reports of enemy attacks were available to JSRRC.  The JSRRC 
also researched the Operational Report-Lessons Learned (OR-LL) 
submitted by the 2nd Maintenance Battalion.  It found no reports 
of enemy convoy attacks on the 2nd Maintenance battalion.  The 
JSRRC coordinated its efforts with the National Archives and 
Records Administration.  It researched the Department of Defense 
Vietnam Casualty data covering February 1970 through the end of 
January 1971.  It learned that two 101st Airborne Division 
soldiers with the last name of Taylor were struck by small arms 
fire.  One was wounded in action, but not hospitalized in July 
1970.  The other died of his wounds in September 1970.

The Veteran has also alleged that on March 7, 1970, he was hit 
over the head and then sexually assaulted.  The Board notes that 
the service treatment reports fail to reflect that the Veteran 
sought treatment for any injuries at that time.  A July 1969 
report reflects that the Veteran sought emergency care after 
being involved in a fight in which he sustained a contusion to 
his left eye.  There was no mention of any sexual assault.  In a 
May 2005 correspondence, he admitted that he did not tell anyone 
about it for 35 years.  

In a January 2003 statement, the Veteran reported sitting by his 
bunker when he heard a rifle shot.  Someone informed him that a 
man named Vinny shot himself.  The Veteran ran to Vinny's bunker; 
although the Veteran admits that he did not know him because 
Vinny was new in country.  In a May 2005 statement, the Veteran 
reported that while he was driving, he hit an American civilian 
on a motor scooter and killed him.   

The Veteran underwent a VA psychiatric examination in September 
2002.  The Veteran reported that in the military, he was trained 
as a truck driver and assigned to an infantry unit.  He also 
stated that he was involved in combat in Vietnam after he 
requested reassignment to a unit that was involved in combat.  He 
stated that he was assigned to a search and destroy squad in the 
101st Airborne.  He reported that he saw several soldiers killed 
on many occasions; and that he was required to kill enemies on 
many occasions.  He stated that he was awarded no medals other 
than the Combat Infantryman's Badge (CIB).  The examiner noted 
that the Veteran's experiences in combat fully meet the criteria 
A definition of traumatic stressors.  The examiner conducted a 
thorough examination and diagnosed the Veteran with PTSD, 
chronic, moderate intensity.  The examination report states that 
the Veteran indicated that he was already service connected for 
PTSD and that he was rated 70 percent for it.  The Board notes 
that the examination report does not mention any of the Veteran's 
alleged stressors.  

The Veteran underwent a private examination by Dr. Gustavson in 
February 2003.  He reported a history of chronic mental health 
problems spanning roughly 30 years, beginning when he was 
discharged from the military.  He reported that he was involved 
in combat in Vietnam, was involved in firefights, and that he 
witnessed enemy and American soldiers killed and maimed.  He 
recalled feeling angry and rebellious after leaving Vietnam, and 
reported drinking and fighting.  He reported PTSD symptoms of 
nightmares, hypervigilance, exaggerated startle and intrusive 
memories.  He began seeking psychiatric help in approximately 
1987-1988.  The Veteran reported that his symptoms have become 
worse in the past three to four years (since he stopped working).   

The Veteran reported that he began drinking in basic training.  
He would drink until he got drunk; and when drunk, he liked to 
fight.  He reported that after being discharged from service, he 
described partied all the time, worked, drank, and fought.  

The examiner conducted a thorough examination and diagnosed the 
Veteran with major depression (chronic and recurrent); probable 
schizophrenia, paranoid type; PTSD, by history; and alcohol and 
substance dependence and abuse by history, currently in 
remission.  The Board notes that the examination report does not 
contain a mention of any of the Veteran's alleged stressors.    

The Veteran submitted a November 2003 correspondence in which he 
denies that he told the VA examiner that he had a CIB or that he 
was service connected for PTSD.  He stated that the examiner was 
having a hard time hearing and that the Veteran talks fast.  

The September 2002 VA examiner examined the Veteran again in 
August 2003.  He stated that the Veteran's mental status 
examination is unchanged in the past year.  He disagreed with Dr. 
Gustavson in that the August 2003 examiner found that the Veteran 
only met the criteria for PTSD (not for schizophrenia or 
depression).  He continued to be under the impression that the 
Veteran was already rated at 70 percent for PTSD; and he did not 
clarify his earlier statements regarding the Veteran's 
contentions that he was awarded a CIB.   

The Veteran underwent a VA psychiatric examination in January 
2010.  The claims file was reviewed in conjunction with the 
examination.  The Veteran reported that during Vietnam, he was 
assigned to the 528th Quartermaster, during which time he spent 
taking fuel to air bases.  He reported that he was not allowed to 
drive because he was involved in an automobile accident in which 
he killed an American civilian on a moped.  He also reported that 
shortly after he arrived in "Korea," he was then raped by two 
black men.  [The Board notes that the examination report refers 
to Korea which suggests some error in transcription as the 
Veteran did not serve in Korea.  Other evidence of record shows 
that the Veteran has reported the rape as happening in Vietnam.]  
He contended that he informed his sergeant; but was told to keep 
things "hush hush" because of what it would do to his 
reputation if it were known that he was raped.  He described much 
of his time in "Korea" as fighting and drinking.  He was 
considered a troublemaker.  He stated that he primarily served as 
a perimeter guard, where he carried and M-14 and later and M-16.  
He reported that after six months of perimeter guard duty, he 
went on patrols and was in some firefights in that situation.  He 
also reported that a friend of his was killed when he stepped on 
a landmine during one of these encounters.  The Veteran stated 
that he continued to drink heavily and get into bar fights.  He 
received an Article 15 and was sent to do medical evaluation work 
in the hospital.  He reported that while he was there, he saw a 
great deal of death which bothered him.  Finally, he stated that 
he was stationed at a warehouse with minimal supervision.  The 
Veteran appeared to believe that he was placed there as a way to 
control his tendencies to drink and fight.  He stated that he was 
returned to Fort Lewis with five months left on his tour of duty 
and was given an early out for those five months.  He continued 
to drink and fight.  He was "busted" for using cocaine and was 
sent to the Salt Lake City VA Medical Center for rehabilitation.  
He reported that he stopped drinking, using drugs, and fighting 
when he turned 40.  He believes that he fought because he was 
hurting and he wanted to hurt others.  He became tearful when he 
spoke of being raped.  

The Veteran reported recurrent and intrusive thoughts concerning 
friends that he lost and the rape he experienced.  He complained 
of nightmares about Vietnam, bodies, and body parts.  He also 
reported having flashbacks when he saw a motorcyclist killed in 
traffic.  

The examiner conducted a thorough examination and diagnosed the 
Veteran with PTSD; generalized anxiety disorder associated with 
PTSD; and a personality disorder not otherwise specified.  He 
noted that the Veteran is receiving psychotherapy from the 
psychologist who is the director of the PTSD program.  He stated 
that the Veteran does demonstrate symptoms of PTSD and that the 
most likely stressors would seem related to some experiences in 
Vietnam.  However, he found no evidence of rape revealed in the 
claims file.  Without any conceded stressors or evidence of rape, 
he stated that a conclusion regarding the etiology of the PTSD 
cannot be reached without resorting to speculation.  

Analysis

The Board acknowledges that the Veteran has PTSD.  However, the 
focus of this analysis is on whether his alleged stressors can be 
verified; and whether the Veteran's PTSD is the result of those 
stressors.  The Board finds that none of the Veteran's stressors 
have been verified.

With regards to the alleged incident in which the Veteran's unit 
picked up men from the 101st Airborne Division, and the man next 
to the Veteran (believed to be David Taylor) was shot; the Board 
specifically requested for JSRRC to verify the alleged stressor.  
JSRRC was able to verify that the Veteran's unit convoyed through 
the treacherous Hoi Van Pass; however, it was unable to verify 
that the Veteran's unit was ever subjected to attacks.  Though it 
was able to confirm that two men with a last name of Taylor were 
hit by small arms fire; there was no verification that this 
happened either in the presence of the Veteran, or his unit.  See 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  Again, 
JSRRC was unable to verify any attacks on the convoys.  In other 
words, although individuals with the surname Taylor who were 
assigned to the 101st Airborne Division were killed and/or 
wounded, but there is no corroboration of the circumstances 
claimed by the Veteran.  The Board declines to accept this as 
corroboration of the particular claimed stressor.  

In regards to the alleged sexual assault, the Board notes that 
the Veteran admitted that he did not tell anyone about the 
incident for 35 years after it happened.  As such, there is no 
evidence of it in the service treatment records.  With no medical 
evidence in the claim file and the Veteran's admission that he 
did not tell anyone about the incident for 35 years, the only way 
to verify the alleged incident is by examining behavioral changes 
in the Veteran.  Such changes include obsessive behavior at the 
time of the incident, increased interest in test for sexually 
transmitted diseases, termination of primary relationships, or 
alcohol and drug abuse.  The Board notes that the only one of 
these that remotely applies to the Veteran is the alcohol and 
drug abuse.  However, the fact that the Veteran abused drugs and 
alcohol in the years following service cannot be said to be a 
behavioral change inasmuch as the Veteran appeared to have been 
abusing alcohol prior to the alleged incident.  He told Dr. 
Gustavson that he began drinking during basic training and that 
he drank until he was drunk.  In fact, one of the few details 
mentioned about the night of the alleged incident involved the 
fact that the Veteran had been drinking heavily.  As such, it is 
clear that the Veteran's alcohol abuse was not a change brought 
about as a result of a traumatic stressor.  Instead, it preceded 
the alleged incident.  Finally, the Board notes that it remanded 
the claim in June 2007 so that the Veteran could undergo a 
psychiatric examination and so that the examiner could opine on 
whether there was evidence of behavioral changes to suggest that 
he was sexually assaulted.  The examiner opined that there was 
"no evidence of rape revealed in the c-file."  

The Board recognizes the internet evidence provided by the 
Veteran that reflects that people with PTSD are at a higher risk 
for drug and alcohol abuse than people without PTSD.  However, 
the Board has already conceded that the Veteran has PTSD.  The 
Veteran's drug and alcohol abuse does not corroborate the 
existence of the alleged stressors.  

The Board notes that the remainder of the Veteran's stressors 
(killing an unnamed civilian, and hearing about the suicide of a 
fellow soldier "Vinny") are not able to be verified due to the 
lack of detail provided by the Veteran.

The Board recognizes that the Veteran is competent to provide 
testimony as to his alleged stressors.  However, in PTSD cases, a 
veteran's claimed stressors must be corroborated.  After 
reviewing the totality of the evidence, the Board is unable to 
find corroboration of the claimed stressors.  As noted in the 
preceding paragraphs, an attempt to verify the stressors was 
unsuccessful.  In the absence of corroboration of the claimed 
stressors as required by regulation, service connection for PTSD 
is not warranted.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
service connection for PTSD must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


